Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The Examiner notes that provisional application 61/782034 did not provide support for claims 6, 8 & 12, thus rendering the application examined under AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 4/20/2022.
Applicant’s amendments are sufficient to overcome the claim objection set forth in the previous office action. 

Claim Objections
Claim 1 is objected to because of the following informalities:  amend “a blood vessel” to -a main blood vessel- in ll. 1.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “a main blood vessel” to -the main blood vessel- in ll. 3.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “branch vessels” to -a branch vessel- in ll. 4.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “the tip” to -the conical dissection tip- in ll. 5 & 10 (twice).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “the distal end of the tip” to -a distal end of the conical dissection tip- in ll. 10-11.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “the distal tip” to -the conical dissection tip- in ll. 11.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  amend “an opening” to -the opening- in ll. 3.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “a blood vessel” to -a main blood vessel- in ll. 1.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “branch vessels” to -a branch vessel- in ll. 4.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “the tip” to -the conical dissection tip- in ll. 8.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “the blood vessel” to -the branch vessel- in ll. 11 (twice).  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “a cutting member” to -the one of the at least two cutting members- in ll. 12.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “one another” to -another- in ll. 15.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  amend “a captured portion of the blood vessel” to -the portion of the branch vessel- in ll. 15.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  amend “the blood main vessel” to -the main blood vessel- in ll. 3.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  amend “the portion of the branch vessel- in ll. 3-4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1, 6-8, 11 & 13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lindsay (2005/0192613, previously cited) in view of Kadykowski (2008/0208192). 
Concerning claim 1, as illustrated in Fig. 1-7, Lindsay discloses a method for harvesting a blood vessel (method for dissection of sections of blood vessels; [0001]) comprising: 
advancing a cannula having a conical dissection tip disposed at a distal tip of an elongated body along a main blood vessel to separate the main blood vessel and branch vessels from surrounding tissue (endoscopic tube 12 with extendable cone portion 36 is advanced along desired blood vessel to be harvested to separate tissue of the vein and branches; [0020-0021], [0027-0028]); 
displacing at least a portion of the tip at a site of interest to provide an opening adjacent a distal end of the cannula (cone portion 36 is moved distally providing an opening adjacent distal end of endoscopic tube 12; [0028]); 
moving, at the site of interest, at least two cutting members in a longitudinal direction along an axis substantially parallel to a central longitudinal axis of the cannula from a retracted position proximal of a distal end of the tip to an advanced position toward the distal end of the tip, such that the at least two cutting members are disposed over the distal tip (inner fingers 28, 30 longitudinally move along an axis substantially parallel to a central longitudinal axis of the endoscopic tube 12 to cut tissue, and thus are taken to be cutting members, where inner fingers 28, 30 move from a retracted position proximal cone portion 36 to an advanced position toward cone portion 36 such that inner fingers 28, 30 are both disposed “over” cone portion 36 when rotated in space ninety degrees from the view of Fig. 5; [0024], [0028], where “proximal” can be defined as “situated close to”; www.m-w.com);
and manipulating at least one of the at least two cutting members circumferentially about a distal end of the elongated body to seal and cut the branch vessel (fingers 28, 30 are rotated together about the distal end of endoscopic tube 12 and moved longitudinally toward one another to dissect, sever and cauterize the blood vessel; [0020-0021], [0025]).
Lindsay fails to specifically disclose the manipulating the at least one of the at least two cutting members circumferentially is toward another of the at least two cutting members to seal and cut the branch vessel.  However, Kadykowski et al. disclose a method for harvesting a blood vessel ([0001]) comprising moving at least two cutting members (24, 34) in both a longitudinal direction and a circumferential direction toward one another to seal and cut branch vessels.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Lindsay such that the manipulating the at least one of the at least two cutting members circumferentially is toward another of the at least two cutting members to seal and cut the branch vessel in order to provide the benefit of better positioning (encircled and retained) of the vessel V as taught by Kadykowski. ([0026], [0027], [0030], [0034]; Fig. 1-4)
Concerning claim 6, Lindsay discloses, wherein, in the step of moving, the at least two cutting members (28, 30) are moved through the opening between the distal end of the cannula (12) and the distal end of the tip (36) ([0020-0021], [0024-0025], [0028]; Fig. 1). 
Concerning claim 7, Lindsay discloses the at least two cutting members (28, 30) are moveable beyond the distal end of the tip (36) in a direction perpendicular to the longitudinal axis (Fig. 7).
Concerning claim 8, Lindsay discloses the at least two cutting members (28, 30) are moved through the opening at the distal end of the cannula (12) ([0023], [0025]; Figs. 3-7). 
Concerning claim 11, as illustrated in Fig. 1-7, Lindsay discloses a method for harvesting a blood vessel (method for dissection of sections of blood vessels; [0001]) comprising: 
advancing, toward a site of interest, a cannula having a conical dissection tip disposed at a distal end of an elongated body along a main blood vessel to separate the main blood vessel and branch vessels from surrounding tissue (endoscopic tube 12 with extendable cone portion 36 having cone tip 40 is advanced along desired blood vessel to be harvested to separate tissue of the vein and branches; [0020-0021], [0027-0028]), the cannula having at least two cutting members (inner fingers 28, 30 are contained within endoscopic tube 12; [0020]); 
moving, one of the at least two cutting members, in a longitudinal direction along an axis substantially parallel to a central longitudinal axis of the cannula from a retracted position at a proximal end of the tip to an advanced position disposed over the conical dissection tip (inner fingers 28, 30 longitudinally move along an axis substantially parallel to a central longitudinal axis of the endoscopic tube 12 to cut tissue, where inner fingers 28, 30 move from a retracted position proximal cone portion 36 to an advanced position disposed “over” cone portion 36 when rotated in space ninety degrees from the view of Fig. 5; [0024], [0028], where “proximal” can be defined as “situated close to”; www.m-w.com); 
positioning another of the at least two cutting members adjacent a portion of the blood vessel and bringing the blood vessel in contact with a cutting member; and manipulating one of the at least two cutting members circumferentially about the distal end of the elongated body to seal and cut a captured portion of the blood vessel (fingers 28, 30 are rotated together about the distal end of endoscopic tube 12 and moved longitudinally toward one another to contact, dissect, sever and cauterize the blood vessel; [0020-0021], [0025]).
Lindsay fails to specifically disclose the manipulating one of the at least one of the at least two cutting members circumferentially is toward another of the at least two cutting members to seal and cut the captured portion of the blood vessel.  However, Kadykowski et al. disclose a method for harvesting a blood vessel ([0001]) comprising moving at least two cutting members (24, 34) in both a longitudinal direction and a circumferential direction toward one another to seal and cut branch vessels.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Lindsay such that the manipulating one of the at least one of the at least two cutting members circumferentially is toward another of the at least two cutting members to seal and cut the captured portion of the blood vessel in order to provide the benefit of better positioning (encircled and retained) of the vessel V as taught by Kadykowski. ([0026], [0027], [0030], [0034]; Fig. 1-4)
Concerning claim 13, Lindsay discloses the cutting member (28) rotating to mate with the capturing member (30) ([0023-0025], [0028]; Fig. 1). 

Claim 12 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chin Lindsay (2005/0192613, previously cited) in view of Kadykowski (2008/0208192), as applied to claim 1, in further view of Bennett et al. (6,019,771, previously cited). 
Concerning claim 12, Lindsay in view of Kadykowski fail to disclose the one or more surgical instruments configured to place a securing mechanism onto a portion of the blood vessel to stop blood flow through the portion of the blood vessel.  However, Bennet et al. disclose a method of harvesting blood vessels that comprises advancing one or more surgical instruments (23, separate tools // or // integrated assembly 50 with clip applier 70) distally of a tip through an opening (24), where the one or more surgical instruments (23, separate tools) configured to place a securing mechanism (clip or suture // or // 72) onto a blood vessel to stop blood flow through the blood vessel.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Lindsay in view of Kadykowski such that the one or more surgical instruments are configured to place a securing mechanism onto a blood vessel to stop blood flow through the portion of the blood vessel in order to provide the benefit of securing the branch vessel as taught by Bennett et al. (Col. 2, ll. 25-44, Col. 7, ll. 7-25, Col. 10, ll. 41-55, Col. 12, ll. 22-44 ; Fig. 3A-B, 8 & 10)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8 & 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,943,328. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite advancing a surgical instrument distally of a cannula tip to seal and cut a vessel to harvest it.
Claims 1, 6-8 & 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,498,246. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite advancing a surgical instrument distally of a cannula tip to seal and cut a vessel to harvest it.
Claims 1, 6-8 & 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,363,056. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite advancing a surgical instrument distally of a cannula tip to seal and cut a vessel to harvest it.
Claims 1, 6-8 & 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,537,353. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite advancing a surgical instrument distally of a cannula tip to seal and cut a vessel to harvest it.
Claims 1, 6-8 & 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/185215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a method for harvesting a blood vessel comprising advancing a surgical instrument distally of a cannula tip to seal and cut the vessel.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 9 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Applicant's reply complies with all formal requirements or specifically traverses each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone nor in combination, teaches “the opening is covered by a membrane penetrable by the at least two cutting members during the step of moving, the membrane being resealable to seal the opening upon withdrawal of at least two cutting members from the opening” (claim 9) nor “the at least two cutting members being made of a shape-memory to take a shape to facilitate one of sealing or ligation when exiting the cannula” (claim 14) since the prior art fails to teach at least two cutting members penetrating a membrane and exiting a cannula as claimed. 

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.    
In response to Applicant’s arguments that Lindsay fails to disclose the cutting members to advance to a position where they are “disposed over the distal tip”, the Examiner respectfully disagrees since, when rotated in space ninety degrees from the view of Fig. 5, the cutting members (28, 30) are disposed “over” the conical distal tip.  
The Examiner notes that the claim fails to recite that the cutting members extend distally beyond the conical distal tip. 
Applicant’s arguments are moot with respect to the limitation of “manipulating at least one of the at least two cutting members circumferentially about a distal end of the elongated body and toward another of the at least two cutting members to seal and cut the branch vessel” in view of the new ground(s) of rejection. 
Applicant’s arguments are moot with respect to the 35 USC 103 rejection of Chin in view of Titus since Chin only discloses one surgical instrument and applicant’s amendments of “at least two cutting members” render the rejection withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794